Citation Nr: 0736360	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Evaluation of hallux rigidus, currently rated 10 percent 
disabling.

2.  Entitlement to a separate evaluation for a post-surgical 
scar of the first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1976 to May 
1983, from March 2003 to February 2004, and from August 2004 
to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2006, the veteran testified before the undersigned.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's hallux rigidus is manifested by constant 
pain, with increases in pain due to cold and damp weather, 
weakness, lack of endurance, edema, and severe degenerative 
joint disease.

2.  The veteran's post-surgical scar of the first 
metatarsophalangeal joint is tender on examination.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
hallux rigidus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5283 (2007).

2.  The post-operative scar of the first metatarsophalangeal 
joint is 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.2, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 2002, after the enactment of the VCAA.

A letter dated in July 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed that in order to substantiate his 
claims, the evidence much show that his disability had 
increased in severity.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in March 2006.

In an August 2006 letter, the RO told the veteran that if he 
had any evidence in his possession that pertained to his 
claims, he was to submit it.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Hallux Rigidus

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran is currently rated 10 percent for his hallux 
rigidus under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5283 (2007).  Diagnostic Code 5003, pertaining to 
degenerative arthritis, indicates that such disability, 
established by x-ray findings, should be rated on the basis 
of limitation of motion of the specific joint involved.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and a 20 
percent rating is for application with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

Under Diagnostic Code 5283, malunion or nonunion of the 
tarsal or metatarsal bones is rated 10 percent when moderate, 
20 percent when moderately severe, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2007).  
These same criteria apply for Code 5284 for residuals of any 
type of foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).

The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2007) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

March through June 2002 VA outpatient records show the 
veteran complained of pain in the left first 
metacarpophalangeal joint secondary to traumatic 
osteoarthritis.  He experienced the most pain in cold, damp 
weather.  X-rays showed clear joint space narrowing and 
multiple osteophyte formation consistent with progressive 
degenerative joint disease.  On examination, motion was 
painful at the dorsal aspect of the joint.  The diagnosis was 
progressive degenerative joint disease of the left first 
metacarpophalangeal joint.

A July 2002 VA record indicates the veteran had restricted 
and painful motion of the left metatarsophalangeal joint.  He 
had difficulty walking and going up and down stairs.  
Modification of his employment was necessary to decrease the 
walking requirement.

August 2002 VA records show the veteran underwent elective 
left first metatarsophalangeal cheilectomy.  His post-
operative diagnosis was hallux rigidus.

A September 2002 written statement from the veteran's VA 
physician indicated he was doing well since his surgery in 
August 2002.  He was to begin physical therapy for range of 
motion and strengthening.

September and October 2002 VA records show the veteran 
continued to complain of pain following his surgery.

In an October 2002 rating decision, the RO assigned a 
temporary 100 percent evaluation for the veteran's disability 
from August 29, 2002, to September 30, 2002.

November 2002 VA treatment records indicate the veteran 
continued to have pain and required further physical therapy.  
He would not be able to return to full ability for 
approximately six months after his surgery, which was in 
August 2002.  The veteran reported the same amount of pain as 
before his surgery.  However, he had more range of motion.  
His left great toe arthritis was noted to be chronic.  He had 
functional limitations associated with walking long 
distances, standing, and lifting.

In a February 2003 written statement the veteran indicated 
that he believed his disability warranted a 20 percent 
rating.

In September 2005, the veteran underwent VA examination.  The 
veteran noted his surgery in August 2002.  He stated he had 
decreased strength in his foot and toe.  The VA medical 
center indicated the veteran had nonunion of the tarsal bones 
with degenerative arthritis.  On examination, the veteran had 
normal ambulation with orthotics devices in the heels and 
toes.  He had mild hallux valgus of the fifth with slight 
tenderness on palpation of the first metatarsophalangeal 
joint and decreased right big toe strength.  He had slight 
decrease in touch on pain on the distribution.  Posture was 
normal.  The veteran had mild left hallux valgus.  The 
diagnosis was degenerative joint disease of the first left 
large toe of the first metatarsophalangeal joint and left 
hallux rigidus with painful motion of the left 
metatarsophalangeal joint.

In August 2006, the veteran underwent VA examination.  He 
stated his left foot was aggravated while he was in Iraq 
between 2004 and 2005 due to walking on uneven road.  He felt 
pain in his feet while in Baghdad.  However, he did not ask 
for any treatment.  Presently, he complained of flare-ups of 
his left big toe.  He experienced pain during damp weather 
and after standing for long periods of time.  During flare-
ups, the veteran stated he could not walk.  Currently, he did 
not use a cane or assistive device.  He had been given 
orthotics but no longer used them because he lost them.  The 
veteran worked as an EMT dispatcher and was fit for duty.

On examination, there was moderate degenerative arthritis of 
the left big toe.  There was hallux valgus deformity.  Range 
of motion of the left ankle was 0 to 20 degrees of 
dorsiflexion, 0 to 40 degrees of plantar flexion, 0 to 30 
degrees of supination, and 0 to 10 degrees of pronation.  The 
big toe on the left side showed extension to 40 degrees and 
flexion to 24 degrees with pain at the ends.  Five repeated 
movements of the left big toe showed pain increase to number 
4 on a scale of 1 to 10.  There was a mild increase in 
weakness and lack of endurance.  There was no evidence of 
fatigue.  Currently, the pain had the major functional 
impact.  There was evidence of painful motion and edema.  
There was no instability.  Weakness was mild.  There was 
tenderness over the scar area of the first 
metatarsophalangeal joint.

The veteran's gait was stable.  He could not walk on his 
tiptoes due to pain.  He stated he had to sit down after 
fifteen minutes of standing.  Standing was stable.  He stated 
he could walk for a half a mile within one hour.  There was 
no evidence of claw or flat feet.  There was hallux valgus 
deformity of 16 degrees.  X-rays showed severe degenerative 
changes and first metatarsophalangeal hallux valgus 
deformity.  The diagnoses were osteoarthritis of the left 
first metatarsophalangeal joint, hallux valgus deformity, and 
status post bunionectomy and cheilectomy of the left foot.

In August 2006, the veteran testified before the undersigned.  
He complained of constant pain, especially in cold and damp 
weather.  He felt his foot get numb occasionally, and he 
could not stand for long periods of time.  He had to remove 
his shoe sometimes due to swelling.  The physician indicated 
that his toe started to curve inward.  He described a spasm 
of his toe.  Even with orthotics, the veteran experienced 
pain.  He stated that he would have sharp pain if he was to 
put out a cigarette with his foot.  He needed to put his 
whole foot on a step before continuing, or there was too much 
pressure on his toe.  He indicated he could no longer run and 
was restricted to walking.

Having reviewed the evidence of record, the Board has 
concluded that the veteran's disability more nearly 
approximates the criteria associated with a 20 percent 
disability rating under Diagnostic Code 5283.  The Board 
notes that the veteran complained of constant pain during his 
hearing.  In addition, the August 2006 VA examiner noted 
objective evidence of painful motion, edema, weakness, and 
lack of endurance.  The examiner noted that pain had a major 
functional impact.  In addition, the veteran's x-ray evidence 
of degenerative changes was noted to be severe.  Therefore, 
incorporating the criteria associated with DeLuca, supra, the 
Board finds that an increase to a 20 percent disability 
rating is warranted for moderately severe nonunion or 
malunion of the metatarsal bones.

The Board notes that the veteran indicated in February 2003 
that he sought a 20 percent disability rating for his left 
foot.  Since this is the rating assigned herein, the Board 
finds that this represents a full grant of the benefit sought 
on appeal.  In addition, the evidence shows the veteran has a 
normal gait, and he is able to walk short distances and stand 
on his feet for short periods of time.  He also had range of 
motion of the foot and toe that was nearly normal.  
Therefore, the Board finds that the criteria are not met for 
a 30 percent disability rating under Diagnostic Code 5283, 
since a severe disability is not shown.

Therefore, the Board finds that the evidence is in relative 
equipoise as to whether a 20 percent evaluation is warranted 
for the veteran's disability, and the increase is granted.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Post-operative Scar

The record also establishes that the veteran has undergone an 
operative procedure as a result of his service-connected 
hallux rigidus.  The August 2006 VA examination disclosed 
that there was tenderness over the scar area.  This closely 
approximates a painful scar.  As such, a 10 percent 
evaluation is warranted.  See 4.118, Diagnostic Code 7804 
(2007).  An evaluation in excess of 10 percent is not 
warranted.  There is no lay or medical evidence that the scar 
is significant in size or that it otherwise results in any 
other significant impairment.

Therefore, the Board finds that the evidence is in relative 
equipoise as to whether a separate 10 percent evaluation is 
warranted for the veteran's post-operative scar of the first 
metatarsophalangeal joint, and this separate evaluation is 
granted.  See Gilbert v. Derwinski, supra.


ORDER

A 20 percent evaluation for hallux rigidus is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.

A 10 percent evaluation for a post-surgical scar of the first 
metatarsophalangeal joint is granted, subject to the laws and 
regulations governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


